Title: To James Madison from Christopher Gore and William Pinkney, 17 February 1802 (Abstract)
From: Gore, Christopher,Pinkney, William
To: Madison, James


17 February 1802, London. Gore and Pinkney enclose copy of the minutes of the 15 Feb. proceedings of the reassembled Board of Commissioners. Board wishes to have Cabot and Glennie continue their services as assessors. They believe Glennie will “act as heretofore,” but since Cabot went to America “at a time when the functions of the Board were suspended, with our consent, and with the expectation on our part, and without which we should not have consented to his going, that he would return here,” they ask that the U.S. government “hold out to him a specific and adequate Inducement to do So.” They ask the president to consider “how far a just regard to the Interests of the Complainants under the 7th. article of the Treaty and to the prompt and satisfactory Execution of the Commission may render it expedient to afford such an Inducement.” King has sent them a copy of JM’s 27 July letter mentioning that G. W. Erving has been appointed to replace Cabot. Although this is the only notice they have received of the change, they are assuming that the U.S. government intended Erving to replace Cabot only “so far as the latter derived his appointment from the Government of the United States” and that Cabot’s salary from the government is at an end. Cabot will now receive income only from the board contract, of which they enclose a copy [not found]. “If this Remuneration, … less in our Judgment than it ought to be, shall be found sufficient to procure us the aid of his Services, we do not desire that it should be augmented: but if it shall eventually appear to be otherwise we … Hope that such a reasonable addition will be granted by the Government as will make it competent to its object.” They would not have brought this matter before the president if they did not believe that Cabot’s knowledge, diligence, and experience were necessary to promote “sound Economy” as well as individual and public advantage. He is the more essential to them as their knowledge of men with the necessary qualifications is “unavoidably too scanty to justify us in seeking [a replacement] on this side of the Atlantic.” “A more than ordinary portion of mercantile Information is indispensable” for the position, “and a person so qualified, having … the requisite Leisure Diligence and Industry is not readily to be found among those whose Inclinations are not adversary to the Claims of our Citizens.”

There are fifty-seven cases already reported on by Cabot and Glennie awaiting revision and final adjustment. The amount of these “will probably be equal to any Sum we should choose to include in any one sett of awards.” Cabot would arrive in time to help with subsequent cases. They enclose copies of the original orders of the board creating the office of assessor and describing its duties [not found], and they also include a sketch of the duties of these officers in order to show government how necessary it is that one officer should be knowledgeable in the field of commerce, particularly that of “the Voyages and Trade of the American Merchant.”
 

   RC (DNA: RG 76, Great Britain, Treaty of 1794 (Art. 7), Papers Relative to the Commissioners, vol. 4); enclosures (DNA: RG 76, Great Britain, Treaty of 1794 (Art. 7), Unbound Records, ca. 1790–1820). RC 6 pp.; in a clerk’s hand, signed by Gore and Pinkney. Extract printed in Moore, International Adjudications, 4:77–78. Enclosures 8 pp.; docketed by Brent.


   Federalist Christopher Gore (1758–1827), a staunch supporter of the Jay treaty, was U.S. attorney for Massachusetts when Washington appointed him in March 1796 to the Anglo-American arbitration commission provided for in article 7 of that treaty. Following the commission’s close in February 1804, he returned to Massachusetts where, after serving in the legislature for three years, he was elected governor in 1809 and appointed senator in 1813 (Pinkney, Christopher Gore, pp. 51, 62–63, 65, 81, 101, 116, 122).


   Maryland lawyer William Pinkney (1764–1822) was also appointed by Washington to the arbitration commission in 1796 and remained on the board until its close. Although originally a Federalist, he subsequently became an active Republican. Named co-commissioner with James Monroe for treaty negotiations with Great Britain in 1806, he succeeded Monroe as minister in London from 1807 to 1811. On his return, JM appointed him attorney general and later named him special minister to Naples and minister plenipotentiary to Russia in 1816. From 1820 to his death, he served as senator from Maryland (Frank A. Cassell, Merchant Congressman in the Young Republic: Samuel Smith of Maryland, 1752–1839 [Madison, Wis., 1971], pp. 134, 175; Henry Wheaton, Some Account of the Life, Writings, and Speeches of William Pinkney [New York, 1826], pp. 25, 50, 65, 68, 107–8, 147, 149, 166, 172).


   See PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:482 n.

